 

Exhibit 10.1

 



AMENDMENT NO. 1 TO CONVERTIBLE PROMISSORY NOTES

 

This Amendment No. 1 to Convertible Promissory Notes (this “Agreement”) is made
as of January 29, 2018, by and among Bionik Laboratories Corp., a Delaware
corporation (the “Company”), and the subscriber(s) identified on the signature
pages hereto (each, a “Subscriber” and collectively, the “Subscribers”).

 

WHEREAS, the Company and each Subscriber is a party to one of a series of a
certain Subscription Agreement (the “Subscription Agreement”) concerning the
sale of up to US$14,000,000 in Convertible Promissory Notes (the “Notes”) from
the Company;

 

WHEREAS, the Subscribers have purchased Notes from the Company pursuant to the
Subscription Agreement;

 

WHEREAS, Section 6.6 of the Notes, among other things, provides that the Notes
may be amended with the written consent of the Company and the holders of a
majority in original aggregate principal amount of the Notes (a “Majority in
Interest”);

 

WHEREAS, the Company and a Majority in Interest of the Subscribers desire to
amend certain provisions of the Notes to reflect an extension of the Maturity
Date (as defined in the Notes”), as set forth below.

 

NOW THEREFORE, the Company and each Subscriber agree that the Original Agreement
shall be revised as follows:

 

1.     The definition of “Maturity Date” in each of the Notes shall be amended
and replaced to read as follows:

 

“Maturity Date” shall mean the earlier of: (a) March 31, 2018 and (b) the
consummation of a Qualified Financing.”

 

2.     To the extent that the Notes and/or the Subscription Agreement make any
reference(s) to January 31, 2018, such reference(s) in the Notes are hereby
amended to read March 31, 2018.

 

Except as expressly reflected herein, the Notes will remain in full force and
effect. This Agreement is intended to be attached to and made a permanent part
of the Notes.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows In
Counterparts]

 

 

 

 

Company:   BIONIK LABORATORIES CORP.             By: /s/ Eric Dusseux           
Name: Eric Dusseux     Title: CEO         Subscriber:                 By: /s/  
  Name:       Title:  

 

 2 

 